 



EXHIBIT 10.54
Nordstrom, Inc.
Board of Directors Compensation Schedule
Approved by the Board of Directors on February 21, 2007
To Be Effective on May 22, 2007

                     
 
           
Annual Cash Retainer
           
Director Annual Retainer
  $ 50,000      
 
                 
 
           
Committee Chair Annual Retainer
           
Audit Committee
  $ 15,000      
Compensation Committee
  $ 12,500      
Corporate Governance and Nominating Committee
  $ 10,000      
Finance Committee
  $ 10,000      
 
                 
 
           
Committee Member Annual Retainer
           
Audit Committee
  $ 10,000      
Compensation Committee
  $ 10,000      
Corporate Governance and Nominating Committee
  $ 10,000      
Finance Committee
  $ 10,000      
Executive Committee
  $ 0      
 
                 
 
           
Annual Stock Award
           
Stock having a value of:
  $ 100,000      
 
                 
 
           
Non-Executive Chairman of the Board Supplemental Annual Retainer
           
Stock having a value of:
  $ 200,000      
 
           
(The Non-Executive Chairman of the Board receives this supplemental annual stock
award in addition to all of the other directors’ fees shown above.)
   
 
                 
 
           
Deferred Compensation Plan
           
Directors are eligible for voluntary deferral of annual cash retainers,
committee chair retainers, committee member retainers and annual stock awards.
Elections to defer compensation for any given calendar year must be made prior
to the first Board meeting within such calendar year.
   
 
               

